      Case: 1:17-cr-00495 Document #: 110 Filed: 02/27/19 Page 1 of 1 PageID #:1027
                        THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                             )
UNITED STATES                                )
                                             )        Case No. 17 CR 495
                                             )
v.                                           )        Judge Andrea R. Wood
                                             )
                                             )        Magistrate Judge Michael T. Mason
ROBERT O’ROURKE                              )
                                             )


                                    NOTICE OF MOTION

To:      Attorneys of Record
         (via the Northern District’s ECF System)

        PLEASE TAKE NOTICE that on Tuesday, March 5, 2019 at 10:00 a.m. , or as soon
thereafter as counsel may be heard, the undersigned shall appear before the Honorable Judge Andrea
R. Wood or any Judge sitting in her place in the courtroom usually occupied by her in Room 1925
in the United States District Court, 219 S. Dearborn Street, Chicago, Illinois, and shall then and
there present the following Defendant’s Unopposed Motion for Extension of Time to File Rule
33(b)(2) Motion for a New Trial, a copy of which is attached and served upon you.


                                      Respectfully Submitted,

                                      KULWIN, MASCIOPINTO & KULWIN, LLP.

                                      By:        /s/ Anthony J. Masciopinto
                                                   Anthony J. Masciopinto


                                CERTIFICATE OF SERVICE

       I, Anthony J. Masciopinto an attorney, hereby certify that the attached Motion and this
Notice were served upon the above-referenced attorneys via ECF Filing on February 27, 2019.

                                      By:        /s/ Anthony J. Masciopinto
                                                 Anthony J. Masciopinto

KULWIN, MASCIOPINTO & KULWIN, LLP.
161 N. Clark Street, #2500
Chicago, IL. 60601
T: 312.641.0300; F: 312-855.0350
E: amasciopinto@kmklawllp.com & rkatz@kmklawllp.com
